Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/868,578 filed on 5/7/2020.
Claims 1-20 are currently pending; claims 1, 13, and 18 are independent claims.  Claims 1-20  have been examined.  This Action is made Non-FINAL.

Claim Objections
Claims 1, 13 and 18 are objected to because of the following informalities
Regarding claims 13 and 18, the acronym HAL, recited in line 3 of each claim, should be written out in full form upon its first occurrence.  
Regarding Claims 1, 13, and 18; claims 1, 13, and 18 are objected to as the method claims recite system components (i.e., “an operating system of the equipment comprising a framework and a hardware abstraction layer (HAL)”).  For better clarity, it is suggested that claims 1, 13, and 18 be amended as follows:
1. A method applied to an equipment for improving confidentiality protection of neural network model
, before a source model in an application (app) is executed, by a processor of the equipment,  the source model to form a modified model by running a modification subroutine associated with the app; and 
causing the framework to accept the modified model, instead of the source model, as the model to be executed
instructing, by the framework, 

13. A method applied to an equipment for improving confidentiality protection of neural network model
a second model when the framework instructs the HAL to prepare execution of the second model, by a processor of the equipment.  

18. A method applied to an equipment for improving confidentiality protection of neural network model
second model when the framework instructs the HAL to prepare execution of a second model, if the second model includes one or more extension operations, by a processor of the equipment; 
otherwise, causing the HAL to prepare execution of the second model.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008.
Regarding claim 1, Jiang discloses a method applied to an equipment for neural network model (Jiang, WO2020103404, page 10, lines 34-50; page 14, lines 3-9, terminal device may be a computer or the like, terminal device may be divided into a hardware layer, an operating system, and an application layer; neural network model);
an operating system of the equipment comprising a framework and a hardware abstraction layer (HAL), and the method comprising (Jiang, paragraph 0081, operating system includes a hardware abstraction layer (HAL) and a framework; WO2020103404, page 11, lines 1-10).
Jiang discloses an equipment for neural network model an equipment for neural network model, a framework, but does not explicitly disclose an equipment for improving confidentiality protection of neural network model; before a source model in an application (app) is executed, by a processor of the equipment, modifying the source model to form a modified model by running a modification subroutine associated with the app; causing the framework to accept the modified model, instead of the source model, as the model to be executed, so the framework instructs the HAL to prepare execution of the modified model.
However, in an analogous art, Holt discloses an equipment for improving confidentiality protection of neural network model (Holt, paragraph 1050, tampering, destroyed, deleted for interference by an application in an unauthorized, unintended, unexpected or unsupported manner);
before a source model in an application (app) is executed, by a processor of the equipment, modifying the source model to form a modified model by running a modification subroutine associated with the app (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed);
causing the framework to accept the modified model, instead of the source model, as the model to be executed, so the framework instructs the HAL to prepare execution of the modified model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holt with the method of Jiang, to include an equipment for improving confidentiality protection of neural network model; before a source model in an application (app) is executed, by a processor of the equipment, modifying the source model to form a modified model by running a modification subroutine associated with the app; causing the framework to accept the modified model, instead of the source model, as the model to be executed, so the framework instructs the HAL to prepare execution of the modified model.
One would have been motivated to provide benefits to a user of reducing volume of traffic on communications network which interconnects computers (Holt, paragraph 0405).
Regarding claim 13, Jiang discloses a method applied to an equipment for neural network model (Jiang, WO2020103404, page 10, lines 34-50; page 14, lines 3-9, terminal device may be a computer or the like, terminal device may be divided into a hardware layer, an operating system, and an application layer; neural network model);
an operating system of the equipment comprising a framework and a hardware abstraction layer (HAL), and the method comprising (Jiang, paragraph 0081, operating system includes a hardware abstraction layer (HAL) and a framework; WO2020103404, page 11, lines 1-10).
Jiang discloses a method applied to an equipment for neural network model, but does not explicitly disclose a method applied to an equipment for improving confidentiality protection of neural network model; when the framework instructs the HAL to prepare execution of a second model, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model.  
However, in an analogous art, Holt discloses a method applied to an equipment for improving confidentiality protection of neural network model (Holt, paragraph 1050, tampering, destroyed, deleted for interference by an application in an unauthorized, unintended, unexpected or unsupported manner);
when the framework instructs the HAL to prepare execution of a second model, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holt with the method of Jiang, to include a method applied to an equipment for improving confidentiality protection of neural network model; when the framework instructs the HAL to prepare execution of a second model, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model.
One would have been motivated to provide benefits to a user of reducing volume of traffic on communications network which interconnects computers (Holt, paragraph 0405).
Regarding claim 14, Jiang and Holt disclose the method of claim 13.  Holt discloses before the framework instructs the HAL to prepare execution of the second model, modifying the first model to form the second model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 15, Jiang and Holt disclose the method of claim 13.  Holt discloses when the framework instructs the HAL to prepare execution of the second model, reconstructing the first model from the second model before causing the HAL to prepare execution of the first model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 16, Jiang and Holt disclose the method of claim 13.  Holt discloses wherein the second model comprises one or more extension operations, and reconstructing the first model from the second model comprises: identifying said one or more extension operations and accordingly obtaining one or more inputs of said one or more extension operations; retrieving a reconstructing information from said one or more inputs, and building the first model according to the reconstruction information (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed; paragraph 1050, extension operations encompasses tag-indications).  The motivation is the same as that of the claim from which this claim depends.
Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, and further in view of Mahran (US20020165737), filed March 20, 2002.
Regarding claim 2, Jiang and Holt disclose the method of claim 1.
Jiang discloses further comprising: when the framework instructs the HAL to prepare execution of the modified model (Jiang, WO2020103404, page 11, lines 1-10, operating system includes a hardware abstraction layer (HAL) and a framework).
Jiang and Holt do not explicitly disclose reconstructing the source model from the modified model by running a reconstructing subroutine in the HAL.  
However, in an analogous art, Mahran discloses reconstructing the source model from the modified model by running a reconstructing subroutine in the HAL (Mahran, paragraph 0092, reconstruction code, parameter; paragraph 0093, encapsulated, reconstruct, parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahran with the method of Jiang and Holt, to include reconstructing the source model from the modified model by running a reconstructing subroutine in the HAL.
One would have been motivated to provide benefits to a user for extracting and storing useful results (Mahran, paragraphs 0014 and 0015).
Regarding claim 3, Jiang, Holt, and Mahran disclose the method of claim 2,  further comprising: when the framework requests the HAL to execute the modified model (Jiang, paragraph 0081, operating system includes a hardware abstraction layer (HAL) and a framework; WO2020103404, page 11, lines 1-10), causing the HAL to execute the reconstructed source model (Mahran, paragraph 0092, reconstruction code, parameter; paragraph 0093, encapsulated, reconstruct, parameter).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 4, Jiang and Holt disclose the method of claim 1.
Jiang discloses wherein modifying the source model to form the modified model comprises (Jiang, WO2020103404, page 11, lines 1-10, operating system includes a hardware abstraction layer (HAL) and a framework).
Jiang and Holt do not explicitly disclose generating a reconstructing information which indicates how to reconstruct the source model from the modified model; encapsulating the reconstructing information into a subset of one or more additional operands; adding one or more extension operations to the modified model; and  adding said one or more additional operands to the modified model.  
However, in an analogous art, Mahran discloses generating a reconstructing information which indicates how to reconstruct the source model from the modified model; encapsulating the reconstructing information into a subset of one or more additional operands; adding one or more extension operations to the modified model; and  adding said one or more additional operands to the modified model (Mahran, paragraph 0092, reconstruction code, parameter; paragraph 0093, encapsulated, reconstruct, parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahran with the method of Jiang and Holt, to include generating a reconstructing information which indicates how to reconstruct the source model from the modified model; encapsulating the reconstructing information into a subset of one or more additional operands; adding one or more extension operations to the modified model; and  adding said one or more additional operands to the modified model.
One would have been motivated to provide benefits to a user for extracting and storing useful results (Mahran, paragraphs 0014 and 0015).
Regarding claim 7, Jiang, Holt, and Mahran disclose the method of claim 4.  Mahran discloses further comprising: when the framework instructs the HAL to prepare execution of the modified model, reconstructing the source model from the modified model; wherein reconstructing the source model from the modified model comprises: and building the source model according to the reconstruction information (Mahran, paragraph 0092, reconstruction code, parameter; paragraph 0093, encapsulated, reconstruct, parameter).  Holt discloses identifying said one or more extension operations and accordingly obtaining said one or more additional operands; and retrieving the reconstructing information from said one or more additional operands (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed; paragraph 1050, extension operations encompasses tag-indications).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 8, Jiang, Holt, and Mahran disclose the method of claim 4.  Holt discloses further comprising: arranging each of said one or more additional operands to be an input or an output of one of said one or more extension operations (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed; paragraph 1050, extension operations encompasses tag-indications).  The motivation is the same as that of the claim from which this claim depends.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, and Mahran (US20020165737), filed March 20, 2002, and further in view of Kapinos (US20200313977), filed March 27, 2019.
Regarding claim 5, Jiang, Holt, and Mahran disclose the method of claim 4.  
Jiang, Holt, and Mahran do not explicitly disclose wherein generating the reconstructing information comprises: compressing and encrypting the source model to form the reconstructing information.  
However, in an analogous art, Kapinos discloses wherein generating the reconstructing information comprises: compressing and encrypting the source model to form the reconstructing information (Kapinos, paragraph 0058, model, source, encryption, compression).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapinos with the method of Jiang, Holt, and Mahran, to include wherein generating the reconstructing information comprises: compressing and encrypting the source model to form the reconstructing information.
One would have been motivated to provide benefits of providing characteristics to train a model (Kapinos: paragraph 0058).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, Mahran (US20020165737), filed March 20, 2002, and Kapinos (US20200313977), filed March 27, 2019, and further in view of Itani (US20090274294), filed June 10, 2009.
Regarding claim 6, Jiang, Holt, Mahran, and Kapinos disclose the method of claim 5.  
Holt discloses further comprising: when the framework instructs the HAL to prepare execution of the modified model, reconstructing the source model from the modified model by: retrieving the reconstruction information from the modified model  (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).  The motivation is the same as that of the claim from which this claim depends.
Jiang, Holt, Mahran, and Kapinos do not explicitly disclose decrypting and decompressing the reconstruction information to obtain the source model.  
However, in an analogous art, Itani discloses decrypting and decompressing the reconstruction information to obtain the source model (Itani, paragraph 0082, decompression, decryption, model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itani with the method of Jiang, Holt, Mahran, and Kapinos, to include wherein generating the reconstructing information comprises: compressing and encrypting the source model to form the reconstructing information.
One would have been motivated to provide benefits reducing processing load while ensuring security in a data compressing process (Itani, paragraph 0012).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, and Mahran (US20020165737), filed March 20, 2002, and further in view of Scales (US6334176), filed April 17, 1998.
Regarding claim 9, Jiang, Holt, and Mahran disclose the method of claim 4.
Jiang, Holt, and Mahran disclose source model, extension operations, modified model, but do not explicitly disclose wherein the source model comprises: one or more original operations; and one or more operation-input operands respectively being one or more inputs of said one or more original operations; wherein modifying the source model to form the modified model further comprises: rearranging said one or more operation-input operands to be one or more inputs of a first subset of said one or more extension operations.  
However in an analogous art, Scales discloses wherein the source model comprises: one or more original operations; and one or more operation-input operands respectively being one or more inputs of said one or more original operations; wherein modifying the source model to form the modified model further comprises: rearranging said one or more operation-input operands to be one or more inputs of a first subset of said one or more extension operations (Scales, col. 2, line 58, through col. 3, line 22, input operands, output operand, rearranging the input operand bytes in the output register).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scales with the method of Jiang, Holt, and Mahran, to include wherein generating the reconstructing information comprises: compressing and encrypting the source model to form the reconstructing information.
One would have been motivated to provide users with the benefits of fast and efficient data permutation and register loading (Scales: col. 2, lines 14-21).
Regarding claim 10, Jiang, Holt, Mahran, and Scales discloses the method of claim 9.  Scales discloses wherein the source model further comprises one or more model-output operands respectively being one or more outputs of the source model, and modifying the source model to form the modified model further comprises: rearranging said one or more model-output operands to be one or more outputs of the first subset of said one or more extension operations (Scales, col. 2, line 58, through col. 3, line 22, input operands, output operand, rearranging the input operand bytes in the output register).  The motivation is the same as that of the claim from which this claim depends.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, Mahran (US20020165737), filed March 20, 2002, and Scales (US6334176), filed April 17, 1998, and further in view of Krashinsky (US20130042090), filed August 12, 2011 .
Regarding claim 11, Jiang, Holt, Mahran, and Scales disclose the method of claim 9.
Jiang, Holt, Mahran, and Scales do not explicitly disclose wherein said one or more operation-input operands  comprise one or more learned operands, and modifying the source model to form the modified model further comprises: re-dimensioning each of said one or more learned operands to be a scalar.  
However, in an analogous art, Krashinsky discloses wherein said one or more operation-input operands  comprise one or more learned operands, and modifying the source model to form the modified model further comprises: re-dimensioning each of said one or more learned operands to be a scalar (Krashinsky, paragraph 0072, scalarization, operands, scalar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krashinsky with the method of Jiang, Holt, Mahran,  and Scales to include wherein said one or more operation-input operands  comprise one or more learned operands, and modifying the source model to form the modified model further comprises: re-dimensioning each of said one or more learned operands to be a scalar.
One would have been motivated to provide users with the benefits of eliminating unnecessary or redundant activity in processing  (Krashinsky: paragraph 0007).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, and further in view of Muchlinski (US20190043529), filed June 6, 2018.
Regarding claim 12, Jiang and Holt disclose the method of claim 1.
Jiang and Holt do not explicitly disclose wherein the source model comprises one or more original operations, and modifying the source model to form the modified model comprises: discarding a subset of said one or more original operations when forming the modified model from the source model.  ‘
However, in an analogous art, Muchlinski discloses wherein the source model comprises one or more original operations, and modifying the source model to form the modified model comprises: discarding a subset of said one or more original operations when forming the modified model from the source model (Muchlinski, paragraph 0077, subset, operation, those not in the subset that are discarded are in a different subset, model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muchlinski with the method of Jiang and Holt to include wherein the source model comprises one or more original operations, and modifying the source model to form the modified model comprises: discarding a subset of said one or more original operations when forming the modified model from the source model.
One would have been motivated to provide users with the benefits of tracking usage rates to determine usage of each output node during training (Muchlinski: paragraph 0075).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, and further in view of Itani (US20090274294), filed June 10, 2009.
Regarding claim 17, Jiang and Holt disclose the method of claim 15.
Jiang and Holt disclose reconstructing the first model from the second model, but do not explicitly disclose wherein the second model comprises one or more operands, and reconstructing the first model from the second model comprises: retrieving a reconstructing information from a subset of said one or more operands, and decrypting and decompressing the reconstruction information to obtain the first model.  
Holt discloses reconstructing the first model from the second model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).  The motivation is the same as that of the claim from which this claim depends.
Jiang, Holt, Mahran, and Kapinos do not explicitly disclose wherein the second model comprises one or more operands, and reconstructing the first model from the second model comprises: retrieving a reconstructing information from a subset of said one or more operands, and decrypting and decompressing the reconstruction information to obtain the first model.  
However, in an analogous art, Itani discloses wherein the second model comprises one or more operands, and reconstructing the first model from the second model comprises: retrieving a reconstructing information from a subset of said one or more operands, and decrypting and decompressing the reconstruction information to obtain the first model (Itani, paragraph 0082, decompression, decryption, model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itani with the method of Jiang, Holt, Mahran, and Kapinos, to include wherein the second model comprises one or more operands, and reconstructing the first model from the second model comprises: retrieving a reconstructing information from a subset of said one or more operands, and decrypting and decompressing the reconstruction information to obtain the first model.
One would have been motivated to provide benefits reducing processing load while ensuring security in a data compressing process (Itani, paragraph 0012).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2020/103404, filed May 9, 2019, in view of Holt (US20080250213), filed March 19, 2008, and Sun (US2020/0213591), filed December 31, 2018.
Regarding claim 18, Jiang discloses a method applied to an equipment neural network model (Jiang, WO2020103404, page 10, lines 34-50; page 14, lines 3-9, terminal device may be a computer or the like, terminal device may be divided into a hardware layer, an operating system, and an application layer; neural network model);
an operating system of the equipment comprising a framework and a HAL, and the method comprising (Jiang, WO2020103404, page 11, lines 1-10, operating system includes a hardware abstraction layer (HAL) and a framework).
Jiang discloses a method applied to an equipment neural network model, but does not explicitly disclose a method applied to an equipment for improving confidentiality protection of neural network model;  when the framework instructs the HAL to prepare execution of a second model, the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model; causing the HAL to prepare execution of the second model.
However, in an analogous art, Holt discloses a method applied to an equipment for improving confidentiality protection of neural network model (Holt, paragraph 1050, tampering, destroyed, deleted for interference by an application in an unauthorized, unintended, unexpected or unsupported manner);
when the framework instructs the HAL to prepare execution of a second model, the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed);
causing the HAL to prepare execution of the second model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holt with the method of Jiang, to include a method applied to an equipment for improving confidentiality protection of neural network model;  when the framework instructs the HAL to prepare execution of a second model, the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model; causing the HAL to prepare execution of the second model.
One would have been motivated to provide benefits to a user of reducing volume of traffic on communications network which interconnects computers (Holt, paragraph 0405).
Jiang and Holt disclose when the framework instructs the HAL to prepare execution of a second model, the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model; causing the HAL to prepare execution of the second model, but do not explicitly disclose when the framework instructs the HAL to prepare execution of a second model, if the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model; otherwise, causing the HAL to prepare execution of the second model.
However, in an analogous art, Sun discloses when the framework instructs the HAL to prepare execution of a second model, if the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model; otherwise, causing the HAL to prepare execution of the second model (Sun, paragraph 0105, if encompasses palette flag and otherwise encompasses prediction flag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun with the method of Jiang and Holt, to include when the framework instructs the HAL to prepare execution of a second model, if the second model includes one or more extension operations, by a processor of the equipment, causing the HAL to prepare execution of a first model different from the second model; otherwise, causing the HAL to prepare execution of the second model.
One would have been motivated to provide benefits to a user in improving coding efficiency and accuracy (Sun: paragraph 0024).
Regarding claim 19, Jiang, Holt, and Sun disclose the method of claim 18.  Holt discloses further comprises: when the framework instructs the HAL to prepare execution of a second model, if the second model includes said one or more extension operation, reconstructing the first model from the second model before causing the HAL to prepare execution of the first model (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed).
Regarding claim 20, Jiang, Holt, and Sun disclose the method of claim 19. Holt discloses wherein reconstructing the first model from the second model comprises: obtaining a reconstructing information from one or more inputs of said one or more extension operations, and building the first model according to the reconstruction information (Holt, paragraphs 0610, 0563, and 0562, where the application code 50 is modified before, during loading, or even after loading but before execution of the unmodified application code has commenced, modified application code is executed is executed subsequently to the modifications being performed; paragraph 1050, extension operations encompasses tag-indications).  The motivation is the same as that of the claim from which this claim depends.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439